PER CURIAM.
Donald Anderson appeals from an indeterminate ten year sentence to the custody of the state Board of Correction, imposed upon a conviction for robbery. The sole issue is whether the sentence was an abuse of the district court’s sentencing discretion.
Anderson plead guilty to the robbery of a commercial establishment in Twin Falls, Idaho. He displayed a firearm in committing the crime. The presentence report shows that he had served sentences of incarceration for a number of felony and misdemeanor offenses. Having reviewed the full record and having considered the sentence review criteria set forth in State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct.App.1982), we conclude that the district court did not abuse its discretion. The sentence is affirmed.